Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (KR 2016/0037811 A) in view of Matsuoka et al. (US 2004/0218117 A1).
Regarding Claims 1 and 3, Choi discloses a polarizing plate comprising a polarized light device (i.e. polarizer) and a barrier layer (i.e. protective layer) formed on the polarized light device (para 0008). The barrier layer comprises an ultraviolet-curing composition comprising an epoxy-based compound and an oxetane group compound (paras 0009-0010). Choi further discloses the barrier layer is cured (para 0090).
Choi does not disclose the composition comprises a polyol compound.
Matsuoka discloses an epoxy resin composition for forming a protecting film for a polarizer (Abstract). Matsuoka discloses using 30% or less of polyol such as polyester polyol in the epoxy resin composition, to promote cation polymerization (paras 0083, 0085).
It would have been obvious to a person having ordinary skill in the art to modify Choi to incorporate the teachings of Matsuoka to produce the polarizing plate, wherein the barrier layer composition further comprises less than 30% polyester polyols. Doing so would promote cation polymerization. It would be 
Regarding Claim 2, Choi in view of Matsuoka discloses all the limitations of the present invention according to Claim 1 above. Choi further discloses the barrier layer is formed on the polarized light device by a coating method such as spin coating, roll coating, gravure coating, or blade coating (i.e. a direct coating method) (para 0090).
Regarding Claim 4, Choi in view of Matsuoka discloses all the limitations of the present invention according to Claim 1 above. Choi further discloses the epoxy-based compound may comprise a cycloaliphatic (i.e. alicyclic) epoxy compound (para 0011).
Regarding Claim 5, Choi in view of Matsuoka discloses all the limitations of the present invention according to Claim 1 above. Choi further discloses the composition of the barrier layer comprises 40-80 parts epoxy-based compound (para 0010).
Regarding Claim 6, 
Regarding Claims 7-8, Choi in view of Matsuoka discloses all the limitations of the present invention according to Claim 1 above. Choi further discloses the composition of the barrier layer comprises 1-10 parts cationic polymerization initiator (i.e. photocation polymerization initiator) (para 0010).
Regarding Claim 9, Choi in view of Matsuoka discloses all the limitations of the present invention according to Claim 1 above. Choi further discloses the barrier layer has a thickness of 3 microns to 15 microns (para 0013).
Regarding Claim 10, Choi in view of Matsuoka discloses all the limitations of the present invention according to Claim 1 above. Choi further discloses the composition of the barrier layer has a viscosity of 100 cP or less (para 0012).
Regarding Claim 11, 
Regarding Claim 12, Choi in view of Matsuoka discloses all the limitations of the present invention according to Claim 1 above. Choi further discloses the barrier layer has a glass transition temperature of 90 C or greater (para 0012).
Regarding Claim 14, Choi in view of Matsuoka discloses all the limitations of the present invention according to Claim 1 above. Choi further discloses a protective film attached with an adhesive layer to the surface of the polarized light device opposite to the surface with the barrier layer (para 0015).
Regarding Claim 16, Choi in view of Matsuoka discloses all the limitations of the present invention according to Claim 1 above. Choi further discloses an image display device comprising the polarizing plate (para 0017).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Matsuoka as applied to claim 1 above, and further in view of Hirata et al. (US 2013/0135729 A1).
Regarding Claim 13,
Hirata discloses an optical film comprising a polarizer and a protective film (para 0041). Hirata further discloses carrier films may be used to prevent scratching or fouling of the surfaces of the optical film (para 0082).
It would be obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Choi in view of Matsuoka to incorporate the teachings of Hirata and produce the polarizing plate, further comprising carrier films on the surfaces of the polarizing plate, including on the surface of the barrier layer opposite the surface in contact with the polarizer. Doing so would protect the surfaces from scratching and fouling.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Matsuoka as applied to claim 14 above, and further in view of Shimoju et al. (US 2016/0369115 A1).
Regarding Claim 15, Choi in view of Matsuoka discloses all the limitations of the present invention according to Claim 14 above. Choi in view of Matsuoka does not limit the composition of the adhesive layer, but discloses that any adhesive known in the art may be used (para 0098).
Shimoju discloses a polarizing plate comprising a protective film attached to a polarizer with an adhesive layer (Abstract, para 0359). Shimoju discloses lamination by curing an ultraviolet curable type adhesive (paras 0388) comprising 
It would have been obvious to a person having ordinary skill in the art to modify Choi in view of Matsuoka to produce the polarizing plate using the ultraviolet curable type adhesive of Shimoju as the adhesive layer. Doing so would enable curing at normal temperature, reduce the necessity of considering the heat resistance or expansion-induced distortion of the polarizer, and enable the polarizing plate protective film and the polarizer to excellently adhere to each other.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109.  The examiner can normally be reached on M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BETHANY M MILLER/Examiner, Art Unit 1787     

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787